IN THE SUPREME COURT OF THE STATE OF DELAWARE

SYE C. NEWTON, §
§ No. 1 01 , 201 5
Defendant Below, §
Appellant, § Court Below—Superior Court of
§ the State of Delaware in and for
v. § New Castle County
§
STATE OF DELAWARE, § Cr. ID Nos. 0507002947
§ 0601016797
Plaintiff Below, §
Appellee. §

Submitted: April 23, 2015
Decided: July 15, 2015

Before STRIKE, Chief Justice; HOLLAND and VALIHURA, Justices.
0 R D E R

This 15th day of July 2015, upon consideration of the appellant’s opening
brief and the appellee’s motion to afﬁrm under Supreme Court Rule 25(a), it
appears to the Court that:

(1) The appellant, Sye C. Newton (“Newton”), ﬁled this appeal ﬁ‘om the
Superior Court’s denial of his motion for postconviction relief under Superior
Court Criminal Rule 61. The State of Delaware has moved to affirm the Superior
Court’s judgment on the ground that it is manifest on the face of Newton’s opening
brief that the appeal is without merit. We agree and afﬁrm.

(2) In 2005, Newton and a codefendant, Shaun Jordan (“Jordan”), were

jointly indicted on charges of Assault in the First Degree, Possession of a Deadly

Weapon During the Commission of a Felony (“PDWDCF”) and Conspiracy in the
Second Degree (hereinafter “the Assault case”).1 In 2006, Newton and Jordan pled
guilty to the lesser-included offense of Assault in the Second Degree, and in
exchange the State dropped the PDWDCF and conspiracy charges. Jordan pled
guilty in April 2006 and was sentenced. Newton pled guilty in October 2006.

(3) Newton’s sentencing in the Assault case was deferred until the
disposition of charges pending from a 2006 robbery case (“the Robbery case”). On
February 27, 2007, Newton pled guilty in the Robbery case and was immediately
sentenced in that case and in the Assault case (collectively “the Assault and
Robbery cases”).

(4) In January 2014, Newton ﬁled a joint motion for postconviction relief
in the Assault and Robbery cases.2 Newton challenged the validity of his guilty
pleas and alleged related claims of ineffective assistance of counsel and
prosecutorial misconduct. By order dated February 3, 2015, after considering the
parties’ submissions and the afﬁdavits ﬁled by Newton’s defense counsel, the

Superior Court denied the motion. This appeal followed.

1 The Court takes judicial notice of the Superior Court docket in State v. Jordan, Del. Super., Cr.
ID No. 0507002254.

2 Initially, Newton’s postconviction motion was rejected as nonconforming under Rule 61(b)(3)
because the motion challenged judgments entered at different times. Eventually, the Superior
Court accepted the motion on the basis that Newton was sentenced on the judgments at the same
time. See Del. Super. Ct. Crim. R. 61(b)(3) (“Judgments entered at different times shall not be
challenged in one motion but only by separate motions”).

2

(5) On appeal, Newton has not raised all of the claims that he raised in his
postconviction motion. For instance, Newton’s opening brief addresses the
validity of the guilty plea and the effectiveness of counsel in the Assault case, but
does not address the claim of prosecutorial misconduct. Also, Newton has not
briefed any claims in the Robbery case. To the extent Newton has not briefed
claims that were raised in his postconviction motion, those claims are deemed
waived?

(6) In his ﬁrst claim on appeal, Newton contends that the Superior Court
was without subject matter jurisdiction to accept his guilty plea in the Assault case
because the charges against him in that case were barred under the prohibition
against double jeopardy and the doctrine of collateral estoppel. In his second claim
on appeal, Newton contends that his defense counsel’s failure to recognize the
double jeopardy and collateral estoppel Violations was ineffective representation.
In his third claim on appeal, Newton contends that his sentence in the Robbery
case must be vacated because the process was “tainted” by the prejudicial effect of
his illegal conviction in the Assault case.

(7) The prohibition against double jeopardy protects a criminal defendant

against multiple punishments or successive prosecutions for the same offense.4

3 Somerville v. State, 703 A.2d 629, 631 (Del. 1997).
4 US. Const. amend. V; De]. Const. art. I, § 8.

The doctrine of collateral estoppel provides that when an issue of ultimate fact has
been determined by a valid and ﬁnal judgment, that issue cannot be relitigated
between the same parties in a future lawsuit.5 In Delaware, the prohibition against
double jeopardy and doctrine of collateral estOppel are codiﬁed in 11 Del. C. §§
206-210.

(8) In his ﬁrst claim on appeal, Newton contends that the Superior Court
was without subject matter jurisdiction to accept his guilty plea in the Assault case
because the charges against him were barred under the prohibition against double
jeopardy and the doctrine of collateral estoppel. Newton contends that the ultimate
issues of fact concerning his guilt were determined by ﬁnal judgment in July 2006
when Jordan pled guilty to assault in the second degree and the State dropped the
conspiracy charge. According to Newton, because the July 2006 resolution of the
charges against Jordan absolved Newton of any guilt in the Assault case, any
further prosecution of Newton was barred by 11 Del. C. § 207(3).

(9) Newton’s claim is without merit. The prohibition against double
jeopardy and collateral estoppel doctrine do not invalidate Newton’s guilty plea in
the Assault case. Jordan’s July 2006 guilty plea had no preclusive effect, under the

doctrine of collateral estoppel or otherwise, on Newton’s October 2006 guilty plea.

5 See generally Banther v. State, 884 A.2d 487, 492 (Del. 2005) (explaining that “['_p]1'inciples of
double jeopardy, which are limited to the criminal context, are subsumed by the broader doctrine
of collateral estoppel”).

Moreover, Jordan’s guilty plea did not bar Newton’s guilty plea under 11 Del. C. §
207(3).
(10) Section 207(3) bars the State from prosecuting the same criminal

defendant more than once for the same offense after a conviction on the same set

6

of facts. Section 207(3) does not bar the conviction of more than one defendant

for the same offense on the same set of facts. In Delaware, two or more
individuals can be convicted of the same offense under conspiracy or accomplice
liability theories?

(11) In an appeal from the denial of postconviction relief, this Court
considers the procedural requirements of Rule 61.8 Under Rule 61(i)(1), a motion

for postconviction relief must be ﬁled within one year after the judgment of

conviction is ﬁnal?
(12) In this case, Newton’s motion for postconviction relief was ﬁled in
January 2014, more than six years after his February 2007 sentencing. Therefore,

under Rule 61(i)( 1), the motion is time-barred unless, under Rule 61(i)(5), Newton

6 See State v. Sheeran, 441 A.2d 235, 242 (Del. Super. Ct. 1981) (providing that “the objective . .
. in providing protection based on former jeopardy is to assure that one who has been exposed to
a prosecution . . . shall not again be exposed to prosecution for a charge which was asserted or
could have been asserted in the former prosecution“), cert. denied, 497 A.2d 791 (Table) (Del.
1985).

7 See, e.g., 11 Del. C. § 275(a) (“A person indicted for committing an offense may be convicted
as an accomplice to another person guilty of committing the offense”); 11 Del. C. § 512
(codifying Conspiracy in the Second Degree, a class G felony).

8 Younger v. State, 580 A.2d 552, 554 (Del. 1990).
9 Del. Super. Ct. Crim. R. 61(i)(1).

has established a jurisdictional claim or a “colorable claim that there was a
miscarriage of justice because of a constitutional violation.”m

(13) Newton has not established a jurisdictional claim or a colorable claim
of a constitutional violation. Newton’s three claims on appeal all are based on the
ﬂawed legal premise that his guilty plea in the Assault case was barred under the
doctrine of collateral estoppel and the prohibition against double jeopardy as
codiﬁed in 11 Del. C. § 207(3). The Court concludes that the denial of Newton’s
untimely motion must be afﬁrmed.

NOW, THEREFORE, IT IS ORDERED that the State’s motion to afﬁrm is
GRANTED. The judgment of the Superior Court is AFFIRMED.

BY THE COURT:

Justice 76 a

10 Del. Super. Ct. Crim. R 61(i)(5) (2013). This provision was amended in June 2014.
6